Citation Nr: 1140913	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-47 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.
      
2.  Entitlement to service connection for right and left hip disorders.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a stress fracture of the left lower extremity.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a stress fracture of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, that denied the Veteran's claims of entitlement to service connection for hip and back disorders, and continued the Veteran's disability ratings for his service connected stress fracture of the right and left lower extremities at a 10 percent, respectively.  

In June 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The issues of service connection for a low back and right and left hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of a stress fracture of the left lower extremity are manifested by 
pain, with no evidence of malunion of the tibia and fibula, nor of moderate knee or ankle disability.

2.  The residuals of a stress fracture of the right lower extremity are manifested by pain, with no evidence of malunion of the tibia and fibula, nor of moderate knee or ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of a stress fracture of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5262 (2011).

4.  The criteria for a disability rating in excess of 10 percent for residuals of a stress fracture of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2009, January 2010, and March 2010, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information in the aforementioned notice letters and in the Statement of the Case and Supplemental Statement of the Case.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  He received a hearing before the undersigned Acting Veterans Law Judge in June 2011.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where 

motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

The Veteran contends that an increased disability rating is warranted for the his right and left lower extremity disabilities.  The relevant evidence of record includes VA and private outpatient treatment records, as well as the reports of several VA examinations.

An April 2009 VA joint examination is of record.  At that time, the Veteran reported continuing pain below both knees, of about a four in severity on a scale of 10.  He described that the pain would make it difficult for him to climb ladders or run.  Repetition would not exacerbate his symptoms.  He added that he was able to perform his occupation as an electrician because of his pain, and that the wearing of rigid knee braces helped him.  Physical examination revealed that he had a normal gait.  He was tender to palpation in both knees over the tibia eight centimeters below the medial aspect of the patella bilaterally.  He did not have any pain in the knee joints.  He did have moderate bilateral crepitus.  There was no joint instability or effusion.  He had full extension and flexion of both knees.  The diagnosis was residuals of right and left lower extremity stress fractures.  

A November 2009 report of VA physician consult noted the Veteran to report  constant bilateral leg pain located inferior to the medical tibial plateau.  Upon examination, he was noted to have a subtle limp on the right, with out-toeing on the right side.  The knees were mirror images of each other with no signs of effusion or ongoing inflammation.  There was an area below the tibial plateau bilaterally that was tender when pressure was applied with the ankle in dorsiflexion but pain free when the ankle was not dorsiflexed.  He had a stable knee.  He was positive to provocative testing for malalignment of the sacroiliac joint complex.  The diagnosis was medical tibial plateau pain likely from chronic strain due to reduced functional ankle dorsiflexion ranges.  The knee was noted to be perfectly normal.

A VA examination report dated in February 2010 shows that the Veteran reported that he had experienced constant pain in his lower extremities at the level of four on a scale of 10 in severity since service.  He described that his condition did not cause him to miss any work.  Physical examination revealed that he walked with a normal gait, but side bending was noted to elicit a back spasm.  He was neurologically intact.  Examination of the lower extremities found tenderness in the proximal tibias at the flare in the metaphyseal region.  Pulses were normal, and musculature was well developed and symmetrical with no atrophy.  X-rays of the knees, tibias, and fibulas were normal.  The diagnosis was painful residuals of healed bilateral stress fractures of the tibias without functional loss in the knees or otherwise in lower extremities.  

A VA examination report dated in February 2011 shows that the Veteran was noted to have a right medial proximal soft tissue boggy mass discomfort.  He had acute exquisite pain to palpation.  Range of motion of the knees was normal.  A magnetic resonance imaging (MRI) study of the Veteran's knees showed nonspecific edema and mild fatty atrophy of the anterior tibialis musculature and semimembranosus musculature of indeterminate etiology with a small joint effusion in the right knee; the left knee was normal.  No stress fractures, shin splints, or stress reactions were noted for either leg.  The examiner noted that the Veteran had fat atrophy on the right, which would cause the loss of fatty tissue, which could lead to dimpling of the skin or a thinning out of fat.  This site could become painful, and that is why the Veteran had pain.  The examiner noted that the Veteran was an electrician which required him to be on his knees, which could have induced his fatty atrophy syndrome.

The Veteran asserts that he is entitled to higher rating for his service-connected left and right leg disabilities, which are both rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Diagnostic Code 5262 refers to impairment of the tibia and fibula, and provides that a 10 percent disability rating is warranted if malunion of the tibia and fibula results in a slight knee or ankle disability.  A higher 20 percent rating is warranted if malunion of the tibia and fibula results in a moderate knee or ankle disability.  38 C.F.R. § 4.71a.  Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  38 C.F.R § 4.44.

Taking into account all relevant evidence, the Board finds that an increased disability rating is not warranted for either the Veteran's right or left service connected lower extremity disabilities.  As noted above, in order to warrant a higher disability rating, the Veteran would have to be found to have malunion of the tibia and fibula resulting in a moderate knee or ankle disability.  In this regard, the Board finds that the evidence of record shows that the only current residual the Veteran has related to these disabilities is pain.  Specifically, the Board notes, as stated above, that none of the medical evidence of record has shown, upon X-ray or bone scan, any residuals related to these service connected disabilities.  The February 2010 report of VA examination found the Veteran to have painful residuals of healed stress fractures, but no functional loss in the lower extremities.  The February 2011 report of VA examination found no evidence of stress fractures, stress reactions, or shin splints in either leg.  While this examination found fat atrophy on the right knee, this new finding was related to the Veteran's occupation, and not his service related injuries.

Therefore, without a finding of any moderate knee or ankle disability related to the tibia and fibula, the Board finds that the criteria for a higher rating have not been met.

The Board also has considered other the potential application of other relevant diagnostic code provisions.  Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis or osteoarthritis under Diagnostic Code 5003.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 indicates the arthritis will be rated on the basis of the extent it causes limitation of motion in the affected joint, which here includes Diagnostic Code 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  Diagnostic Code 5257, concerns "other" knee impairment.  38 C.F.R. § 4.71a.  However, as the Veteran has no current arthritic findings, and as the Veteran's knee is not considered part of this disability, the Board finds that a rating under any of these codes would not be appropriate.

The Board has considered the Veteran's statements as to the nature and severity of his lower extremity symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports increased evaluations in excess of what has been assigned and upheld herein or that the rating criteria should not be employed, he is not competent to make such an assertion.

In sum, the preponderance of the evidence of record indicates that the Veteran's service connected right and left lower extremities disabilities do not warrant any higher disability rating.  As there appears to be no identifiable period on appeal during which the disability manifested symptoms meriting disability ratings in excess of what has already been assigned, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119.

Extra-schedular Consideration

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings that have been assigned for the Veteran's right and left lower extremity disabilities contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.   Indeed, for the ratings upheld and assigned herein, higher ratings are available, but the Veteran's symptomatology simply does not meet the criteria for higher ratings during the period on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A disability rating in excess of 10 percent for residuals of a stress fracture of the left 
lower extremity is denied.

A disability rating in excess of 10 percent for residuals of a stress fracture of the right lower extremity is denied.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a low back and right and left hip disorders.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)  (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran asserts that he has current a low back and right and left hip disorders that are manifested as a result of his period of active service.  He has also asserted that such disabilities may be secondary to his service-connected residuals of a stress fracture of the left and right lower extremities.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a)  (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)  (2011); Allen v. Brown, 7 Vet. App. 439   (1995) (en banc). 

A September 2009 MRI report revealed that the Veteran had moderate central disc protrusion at L4/L5, with mild congenital acquired spondylosis in the lumbar spine.

Private treatment records show that the Veteran was first seen with reported back pain in November 2009.  At that time, he reported onset of pain about one year earlier, primarily in the right lower lumbar spine, which radiated to the right buttock and extremity.  The diagnosis was lumbar disc disease and myofascial pain syndrome.

The November 2009 report of VA physician consult shows that the Veteran reported lumbosacral pain, more symptomatic on the right side.  Upon examination, he was noted to have a subtle limp on the right, with out-toeing on the right side.  He was positive to provocative testing for malalignment of the sacroiliac joint complex.  The diagnosis was medical tibial plateau pain likely from chronic strain due to reduced functional ankle dorsiflexion ranges.  He also was found to have sacroiliac based instability likely related to impaired ankle mechanics affecting lower limb and pelvic load distribution.

During the February 2010 VA examination, the Veteran noted that he had been experiencing significant back pain, stiffness, and fatigability of the back, not attributable to any recent injury.  Following examination of both hips, the diagnosis was no orthopedic disease, functional impairment, or loss.  The Veteran was also diagnosed with chronic lumbar strain with right sided sciatica, which the examiner found was less likely than not related to his service connected lower extremities disabilities.  The examiner did note that the Veteran had documented problems with his back, however, the examiner found no medical rationale which could connect the Veteran's back problems to the residuals of his lower extremity stress fractures.

While the VA examiner opined that the asserted disabilities were likely not related 
to the Veteran's service-connected lower extremity disabilities, the examiner did not opine as to whether the service-connected lower extremity disabilities aggravated either the asserted low back or right and left hip disorders.  See Allen, 7 Vet. App. at 439.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA orthopedic examination to determine the precise nature and etiology of the asserted low back and right and left hip disorders.  The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  All necessary tests and studies deemed necessary by the examiner shall be conducted.  The VA examiner is requested to identify all current orthopedic pathology related to the Veteran's asserted low back and right and left hip disorders, and opine as to the following: 

(i)  Whether it is at least as likely as not that any current low back and right and left hip disorders found on examination are manifested as a result of the Veteran's period of active service; 

(ii)  Whether it is at least as likely as not that any current low back and right and left hip disorders found on examination were either (a) caused by or (b) are aggravated (permanently worsened) by a service-connected disability (residuals of a stress fracture of the right and left lower extremity). 
In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


